Carley, Chief Judge.
Appellant was tried before a jury and found guilty of possession of cocaine with intent to distribute. He appeals from the judgment of conviction and sentence entered by the trial court on the jury’s verdict.
1. The trial court’s denial of appellant’s motion to suppress is enumerated as error.
The trial court was authorized to find the following: An officer stopped appellant’s vehicle. This stop was based upon the officer’s articulable suspicion that appellant was committing a non-moving traffic offense. In violation of OCGA § 40-2-38, the license plate on appellant’s vehicle was not plainly visible and the officer could not determine, without stopping appellant, whether the vehicle was being operated in violation of OCGA § 40-2-8 (b) and (c). During the course of this investigatory stop, the officer observed cocaine in plain view in appellant’s automobile.
On this evidence, the trial court clearly was correct in denying appellant’s motion to suppress. The original stop of the automobile was authorized and the subsequent seizure of contraband which was in the officer’s plain view did not violate appellant’s Fourth Amendment rights. State v. Webb, 193 Ga. App. 2 (1, 2) (386 SE2d 891) (1989).
2. “The jury resolved the conflicting versions of the events against [appellant], and the evidence was sufficient to enable any rational trier of fact to find [him] guilty of [possession of cocaine with intent to distribute] beyond a reasonable doubt. [Cit.]” Evans v. State, 191 Ga. App. 364-365 (1) (381 SE2d 760) (1989).

Judgment affirmed.


McMurray, P. J., and Beasley, J., concur.